Citation Nr: 1500287	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-04 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected right wrist disability (also claimed as a right hand and arm condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1978 to November 1979. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which reopened the Veteran's previously denied claim of entitlement to service connection for a right wrist disability (also claimed as a right hand and arm condition) and granted service connection for this disability, assigning a 10 percent evaluation effective August 3, 2009.  Thereafter, in a January 2011 rating decision, the RO in Pittsburgh, Pennsylvania, confirmed and continued the 10 percent disability rating assigned for the Veteran's service-connected right wrist disability.  Jurisdiction now lies with the RO in Pittsburgh, Pennsylvania.

As an initial matter, the Board notes that, in his February 2012 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing at a local VA office.  In a subsequent May 2012 letter, the RO informed the Veteran that his hearing had been scheduled for August 20, 2012.  In this regard, the record reflects that the Veteran appeared at the RO on the date of his hearing, met with his representative, and submitted additional evidence in support of his claim.  Significantly, however, the record also reflects that the Veteran then left the RO and failed to appear for his scheduled hearing.  See RO letter dated May 17, 2012 with notation dated August 20, 2012.  There is no indication that the Veteran submitted a request for postponement of his Board hearing prior to the scheduled hearing date.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2014).    

The Board acknowledges that the Veteran submitted additional VA treatment records in support of his claim in August 2012, after his right wrist disability claim was last adjudicated by the Agency of Original Jurisdiction (AOJ) in a January 2012 Statement of the Case.  Significantly, however, such evidence was accompanied by a waiver of AOJ consideration.  Therefore, the Board may properly consider such newly received evidence.  See 38 C.F.R. § 20.1304(c) (2014).  
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an initial disability rating in excess of 10 percent for his service-connected right wrist disability.  Before the Board can adjudicate this claim, however, additional development is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The Board will address each of its reasons for remand in turn. 

I.  VA Examination 

The Board finds that another VA examination assessing the current nature, extent, and severity of the Veteran's service-connected right wrist disability is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA examination addressing this disability in July 2010. Significantly, however, the Veteran has since reported that his service-connected right wrist disability has worsened since the July 2010 VA examination.  Specifically, in his April 2011 Notice of Disagreement, the Veteran reported that his right wrist pain had been getting worse and asserted that he could no longer be gainfully employed in the truck business as a result of this disability.  Additionally, in his February 2012 Substantive Appeal (VA Form 9), the Veteran stated that the motion of his wrist was getting worse and that the "problem [was] now spreading to [his] hand...."  He added that he is right handed, and reported that he could no longer perform with his right hand, as medial tasks were very hard.  Further, during VA treatment in August 2012, the Veteran reported that his wrist pain had worsened over the past year and stated that he had experienced one episode where his hand turned blue or purple.  He also reported that his wrist pain worsened with movement and that he experienced intermittent swelling of the wrist, as well as "pins and needles pain" in his arm and hand.  

In this regard, the Board notes that the most recent right wrist examination report of record is now more than four years old, and does not contemplate the Veteran's recent contentions regarding the nature and severity of his symptomatology or his additional treatment to date.  Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the current nature and severity of his right wrist disability, the Board finds that, on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess the current manifestations of the Veteran's right wrist disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

II.  VA Treatment Records 

As this case must be remanded for the foregoing reason, on remand, copies of any recent private and/or VA treatment records regarding the Veteran's right wrist disability should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c) (2014).  In this regard, the Board notes that aside from several isolated VA treatment notes dated from April 2012 to August 2012, which were submitted by Veteran himself, the most recent VA treatment records on file are dated in February 2011.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain copies of all private treatment records pertaining to the Veteran's treatment for his right wrist disability.  All reasonable attempts to obtain such records should be made and documented. 

2.  Obtain a complete copy of the Veteran's VA treatment records pertaining to his service-connected right wrist disability dated since February 2011.  All reasonable attempts to obtain such records should be made and documented. 

3.  After the development requested in items (1) and (2) is complete, review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records.  All reasonable attempts to obtain such records should be made and documented. 

4.  After the development requested in items (1) through (3) is complete, schedule the Veteran for an examination to assess the current nature, extent, and severity of his service-connected right wrist disability (also claimed as a right hand and arm condition).  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders), as well as a copy of this Remand, should be made available to and reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify and describe in detail all manifestations of the Veteran's service-connected right wrist disability. 

The examiner should also conduct range of motion testing of the right wrist, specifically noting whether-upon repetitive motion of the Veteran's wrist-there is objective evidence of pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination associated with the right wrist.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the wrist is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

Additionally, the examiner should identify any neurological pathology related to the Veteran's service-connected right wrist disability, and fully describe the extent and severity of those symptoms, including a statement of: (1) which nerves are involved, (2) whether neuritis (characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating) is present, (3) whether neuralgia (characterized usually by a dull and intermittent pain) is present, and (4) whether there is any complete or incomplete paralysis.  If incomplete paralysis is present, the examiner should also indicate whether the functional impairment resulting from the incomplete paralysis is mild, moderate, moderately severe, or severe.  In providing these opinions, the examiner should specifically acknowledge and discuss the significance, if any, of the following: (1) the January 2011 VA treatment record noting that nerve conduction and electromyography (EMG) tests were positive for ulnar neuropathy, and (2) the August 2012 VA treatment record noting "pins and needles pain" in the Veteran's right arm and hand.    

Finally, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected right wrist disability.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.   In doing so, the examiner's attention is directed to the Veteran's statements to the effect that he is no longer able to be gainfully employed in the truck business as a result of his right wrist disability, and that he is no longer able perform with his right hand, as medial tasks are very hard.  See Veteran's April 2011 Notice of Disagreement and February 2012 VA Form 9. 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  In this regard, it is essential that the examiner carefully explain why and how all conclusions and opinions were reached.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



